EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Galit Levitin on 8/9/2022.
The application has been amended as follows: 
In claim 1, in the 16th line (the line starting with I52,506%), replace “a first harmonic” with “a fifth harmonic”.
Reasons for Allowance
Claims 1-11 are allowed.
The reasons for allowance appear in claim 1: an ethylene based polymer having the expressions (1) and (2) are satisfied, 
    PNG
    media_image1.png
    29
    243
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    25
    256
    media_image2.png
    Greyscale
, where I12,506% represents an intensity of a first harmonic wave at 2.506% strain at 150˚C and 0.05Hz and I52,506% represents an intensity of a fifth harmonic wave at 2.506% strain at 150˚C and 0.05Hz. The instant specification provides evidence that this property is not necessarily present and therefore an inherency position would be improper.
Claims 2-11 depend from claim 1 and contain the same allowable subject matter.
Relevant prior art includes Jourdain (WO 2017/127185), Canich (US 2018/0002517), and Xiong (CA 3052507).
Jourdain teaches ethylene copolymers (abstract) where LAOS is analyzed to look at the stress response and shear storage modulus and the first, third, and fifth harmonics are examined (¶43-44). Jourdain fails to teach the strain at 2.506%, the LAOS measured at 150˚C and 0.05Hz. Jourdain fails to teach specific values of the first and fifth harmonic, and fails to teach a ratio of fifth and first harmonics that fall in the claimed expression (2).
Cannich teaches ethylene copolymers (abstract) where LAOS is analyzed to look at the stress response and shear storage modulus and the first, third, and fifth harmonics are examined (¶180). Cannich fails to teach the strain at 2.506%, the LAOS measured at 150˚C and 0.05Hz. Cannich fails to teach specific values of the first and fifth harmonic, and fails to teach a ratio of fifth and first harmonics that fall in the claimed expression (2).
Xiong teaches a peroxide treated HDPE (¶ 56) which is combined with additional HDPE, LDPE, and a nucleating agent and compression molded in a preheated mold (¶ 147). Xiong falls outside the scope of the instant claims because the peroxide treated HDPE is not preheated during treatment. Additionally, Xiong fails to teach the expressions (1) and (2) are satisfied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764